UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 30, 2010 Commission File Number: 333-153172 NUMBEER, INC. (Exact name of registrant as specified in its charter) Nevada 26-2374319 (State or other jurisdiction) (IRS Employer Identification No.) of incorporation or organization) 112 North Curry Street, Carson City, Nevada 89703-4934 (Address of principal executive offices and zip code) (775) 321-8216 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesQNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesQ No ¨ The number of shares outstanding of the Registrant's Common Stock as of January 19, 2011 was 7,596,000shares of common stock, $0.001 par value, issued and outstanding.[Missing Graphic Reference] INDEX Page Number PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 12 Item 4 Controls and Procedures 12 PART II – OTHER INFORMATION Item 1 Legal Proceedings 13 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3 Defaults Upon Senior Securities 13 Item 4 (Removed and Reserved) 13 Item 5 Other Information 13 Item 6 Exhibits 13 - 2 - NUMBEER, INC. (A Development Stage Company) CONDENSED FINANCIAL STATEMENTS November 30, 2010 Unaudited CONDENSED BALANCE SHEETS CONDENSED STATEMENTS OF OPERATIONS CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) CONDENSED STATEMENTS OF CASH FLOW NOTES TO UNAUDITED CONDENSED INTERIM FINANCIAL STATEMENTS - 3 - NUMBEER, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS Unaudited November 30, 2010 May 30, 2010 (Audited) ASSETS CURRENT ASSETS Cash $ 66 $ TOTAL ASSETS $ 66 $ LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) CURRENTLIABILITIES Accounts payable and accrued liabilities $ $ Loans from Related Party TOTAL CURRENT LIABILITIES $ $ STOCKHOLDER'SEQUITY ( DEFICIT ) Capital stock (Note 5) Authorized 75,000,000 shares of common stock, $0.001 par value, Issued and outstanding 7,596,000 shares of common stock $ $ Additional Paid in Capital Deficit accumulated during the development stage TOTAL STOCKHOLDER'S EQUITY/(DEFICIT) $ $ TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY/(DEFICIT) $ 66 $ The accompanying notes are an integral part of these financial statements - 4 - NUMBEER, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Unaudited Cumulative results Three months Three months Six months Six months from inception ended ended ended ended April 7, 2008 to November 30, 2010 November 30, 2009 November 30, 2010 November 30, 2009 November 30, 2010 REVENUE Revenues $
